Citation Nr: 9926274	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  91-42 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether an increase in the apportionment of the veteran's 
disability compensation for his estranged spouse, for the 
period from June 1, 1988, through June 30, 1993, was proper.  

2.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

3.  Entitlement to a temporary total disability rating based 
on hospitalization from February 21, 1990, through March 27, 
1990.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In May 1992 and January 1995, the Board remanded this matter 
for additional development of the record.  






REMAND

In September 1998, the veteran submitted a statement 
requesting a personal hearing before a hearing officer at the 
RO.  The law provides that a veteran may request a hearing 
and the hearing shall be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999).  

The RO scheduled the veteran for a hearing at the local 
office to take place on January 12, 1999; the veteran, 
however, failed to report for the hearing.  Notations within 
the file indicated that the veteran was unable to attend the 
scheduled hearing due to family illness and included a 
request to reschedule the hearing.  

In response to the veteran's request, the hearing was 
rescheduled to occur on March 15, 1999; however, once again 
the veteran failed to report.  The RO then sent the veteran a 
letter requesting clarification as to his intentions 
regarding his desire for a hearing.  It was noted that, if he 
did not reply within 30 days, the RO would schedule another 
hearing.  

The veteran failed to respond to the RO's correspondence; 
however, the RO did not schedule another hearing.  
Consequently, in August 1999, the Board sent a letter to the 
veteran requesting clarification as to whether he still 
wanted to attend a hearing before RO personnel.  It was 
specifically noted that, if the veteran did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a hearing officer at 
the RO and arrangements would be made to have his case 
remanded for such hearing.  The veteran did not respond to 
the Board's inquiry.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
hearing officer at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



